Citation Nr: 0620649	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-37 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1969 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is clear that the veteran suffers significant 
symptomatology related to his PTSD.  This has been 
acknowledged by the RO throughout the course of the appeal by 
the assignment of progressively higher ratings.  The 
veteran's PTSD is currently rated 70 percent disabling.  

Recent evidence includes Reports of Contact dated in November 
2005 which document telephone communications by the veteran 
in which he essentially reported anger and rage with hostile 
feelings toward others as well as suicidal ideation.  Also 
received are reports from a counselor at the Corona Vet 
Center regarding these same symptoms.  These items of new 
evidence, when compared to evidence previously of record, 
suggest an increase in the severity of the veteran's PTSD.  
Although the veteran underwent PTSD examination in May 2005, 
VA's General Counsel has indicated that a new examination is 
appropriate when there is a suggestion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  The Board also notes that the rating criteria for a 
100 percent rating for PTSD includes symptoms such as 
persistent danger of hurting self or others, as well as 
grossly inappropriate behavior.  38 C.F.R. Part 4, Diagnostic 
Codes 9411, 9440 (2005). 

Under the particular circumstances of this case, the Board 
believes that the additional evidence submitted by the 
veteran warrants further development in the form of a 
comprehensive VA PTSD examination to ascertain whether the 
disability criteria for a 100 percent rating have been met.  
The purpose of  this remand is to assist the veteran with his 
claim and to ensure an adequate record for informed appellate 
review. 



Accordingly, the case is REMANDED for the following actions:

1.  Any pertinent VA treatment records, 
including outpatient records from Loma 
Linda VA Medical Center, since June 
2005 should be obtained and associated 
with the claims file.

2.  Any pertinent records (including 
group therapy) from the Corona Vet 
Center since November 2005 should be 
obtained and associated with the claims 
file. 

3.  The veteran should then be 
scheduled for a comprehensive VA PTSD 
examination to ascertain the severity 
of his PTSD.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All examination findings 
should be clearly reported to allow for 
evaluation under VA's rating criteria 
for PTSD.  The examiner should also 
comment on the impact of the PTSD in 
terms of occupational and social 
impairment.  

4.  After completion of the above, the 
RO should review the expanded record 
and determine if a higher rating is 
warranted for the veteran's PTSD.  
Unless the full benefit sought by the 
veteran is granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



